DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks, filed 9 August 2022 are noted with appreciation.
Claims 1-13 and 15-17 remain pending.
Response to Arguments



The objection to the abstract, set forth in the prior Office action, is withdrawn in view of the amendment.
The objection to the title is withdrawn in view of the amendment.
The rejection of claims 1, 4, 9, 12, and 13 under 35 USC 102(a)(1), set forth in the prior Office action, is moot in view of Applicant’s incorporation of the subject matter of original claim 13, which was not anticipated by the Kitada reference, into independent claim 1.
The rejection of claim 3 under 35 USC 103, set forth in the prior Office action, is withdrawn in view of Applicant’s remarks. There was insufficient evidentiary support for the rejection.
The rejection of claims 2, 5-8, 10, 11, and 14-17 under 35 USC 103, set forth in the prior Office action, is withdrawn in view of Applicant’s remarks. Upon further consideration, the Bookbinder reference [1:24-29] is referring to increasing the roughness of the surface underlying the applied nanoparticles, not the nanoparticle layer itself. 
New grounds of rejection are set forth herein below.
With respect to Kitada, Applicant states: “The detailed description, Figures, Examples, and claims of Kitada are silent on an average surface roughness, as required by claim 1. The Background of Kitada discusses a relationship between surface roughness and hydrophobicity (Kitada, col 1 line 42-44). However, Kitada fails to disclose at least the above-emphasized features of claim 1.” Reply, pp. 6-7. The Primary Examiner acknowledged that Kitada does not explicitly disclose an average surface roughness in the prior Office action (p. 9, ¶30), but it remains the Primary Examiner’s position that the average surface roughness is a result-effective variable that would have been obvious to optimize by routine experimentation. MPEP 2144.05(II). Support for this position is found in Kitada, as discussed in detail below. The Primary Examiner notes that Applicant has not argued that average surface roughness is not result-effective, only that this position is unsupported by the teaching of Bookbinder. 
With respect to Bookbinder’s disclosure at 1:24-33, Applicant argues: “Bookbinder identifies the problems associated with these methods (i.e., ‘continued issues of adhesion strength along with associated problems of surface irreproducibility and surfaces that are easily damaged, resulting in a lack of commercially viable products’). Bookbinder teaches against these modifications and instead teaches the use of a binder disclosed therein. As such, a person skilled in the art would not be motivated to combine the teachings of the above-cited portion of Bookbinder with Kitada or even other parts of Bookbinder.” Reply, pp. 9-10. The disclosure of Bookbinder in question refers to chemical or physical modification of the surface to be coated with nanoparticles (i.e., the underlying substrate) or chemical modification of the nanoparticles (e.g., modifying gold nanoparticles with thiol groups) to improve adhesion of the nanoparticles to the substrate. Kitada requires neither of these. Rather, the disclosure of Kitada at 10:1-3 refers to a subsequent treatment of the applied nanoparticle coating to further lower surface energy and increase contact angle. The disclosure of Bookbinder at 2:43-48 refers to a capping layer applied onto the nanoparticle coating [11:44-62], the capping layer having hydrophobic properties. Consequently, one of ordinary skill in the art would have recognized that Bookbinder’s capping layer has nothing to do with either the disparaged chemical or physical modification referred to earlier in Bookbinder, or the binder Bookbinder utilizes to improve adhesion of the nanoparticle layer to the underlying substrate. Rather, one of ordinary skill in the art would have recognized that Bookbinder’s disclosure at 2:43-48 and 11:44-62 stands quite clearly as an example of a means known in the art to further lower the surface energy of an applied nanoparticle coating. As such, it would have been obvious to one of ordinary skill in the art to utilize such a means to accomplish Kitada’s subsequent treatment.   
Specification








The abstract of the disclosure is objected to because: (1) the subject of the first sentence does not agree in number with the subjects of the subsequent sentences; and (2) the first sentence lacks an indefinite article before “nanotextured.” The Primary Examiner suggests the following correction to the abstract: 

[[A]] M[[m]]ethods for producing a nanotextured surface on a substrate include[[s]] forming nanoparticles from a precursor within a stream of a carrier gas. Methods include heating a surface of a substrate facing the carrier gas. Methods comprise delivering the nanoparticles to the surface of the substrate facing the carrier gas to produce the nanotextured surface.   

Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The Primary Examiner interprets the term “nanotextured surface” in accordance with the instant specification at [0015] as a surface having an average surface roughness of 30 nm to 500 nm.
The Primary Examiner interprets the phrase “sintered to the substrate” in claim 4 in accordance with the instant specification at [0047] as the particle’s being sintered by the deposition process, as opposed to a post-deposition sintering.
Claim Rejections - 35 USC § 103














In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada et al. (US 8,834,964 B2).
With respect to claim 1, Kitada teaches a process for producing a nano-to-submicron textured surface (i.e., “a nanotextured surface”) on a substrate [abstract; 5:35-6:2]. The nanotextured surface is deposited by the combustion chemical vapor condensation (CCVC) process: CCVC is the preferred method of making powders in the present invention. The CCVC process…is existing technology and one of skill in the art can make nanopowders…using this process. As an example, one proprietary CCVC method uses nGimat Co.’s NANOMISER device” [6:21-27]. Kitada specifically teaches: “The key to the present invention is to immediately take the freshly formed nano- and ultrafine powders, while still in their original gas flow, and to use them to deposit strongly bonded, abrasion-resistant coatings…” [6:63-67]. Kitada further teaches: “To ensure the best bonding, some substrates can be heated prior to coating. …In embodiments of the present invention, the substrate can be heated separately, prior to coating, or directly by the [CVCC] process” [7:20-26].
Tikkanen et al. Characteristics of The Liquid Flame Spray Process. Surface and Coatings Technology. 90 (1997) 210-216 is cited as a teaching reference [MPEP 2131.01(II)] describing the liquid flame spray (LFS) process. Tikkanen teaches that the LFS process is a reactive synthesis technique wherein a precursor is dissolved in a solvent and atomized through the combustion flame. Subsequent thermochemical reactions involve the removal of the solvent and production of nanoparticles. Using the nanoparticles, it is possible to produce nanograined coatings. Specifically, precursor is atomized by and entrained in hydrogen gas, where it is delivered to the combustion flame to produce nanoparticles, the nanoparticles subsequently traveling to the substrate [p. 210, col. 2 – p. 211, col. 1; Fig. 1; and p. 210, col. 2].
Consequently, it is the Primary Examiner’s position that, in teaching CCVC/flame spraying, Kitada is inherently teaching a process comprising: (a) introducing a precursor into a stream of a carrier gas; (b) forming nanoparticles from the precursor within the stream of the carrier gas; (c) disposing a substrate in the stream of the carrier gas such that a surface of the substrate faces the carrier gas; (d) heating the surface of the substrate facing the carrier gas; and (e) delivering the nanoparticles to the surface of the substrate facing the carrier gas to produce a nanotextured surface.
Kitada does not explicitly teach that the nanotextured surface has an average surface roughness of 30 nm to 500 nm. It is the Primary Examiner’s position that the average surface roughness of Kitada’s nanotextured surface is a result-effective variable that would have been obvious to optimize by routine experimentation. MPEP 2144.05(II).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In order to properly support a rejection on the basis that an invention is the result of “routine optimization,” the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). 
Specifically, Kitada discloses:

Numerous theoretical and experimental studies have shown that increased surface roughness on hydrophobic surface [sic] results in increased hydrophobicity: namely, that it increases the water contact angle on a solid surface. The relationship between surface microstructure, surface roughness, and water repellency (water contact angle and rolling angle) has been investigated by many researchers… [1:42-48].

In summary, hydrophobic properties are well-known to be enhanced by increased surface roughness on the hydrophobic surfaces; thus, superhydrophobic surfaces are commonly prepared through a combination of surface roughening and lowering of the surface energy. With respect to surface roughness, hydrophobicity and transparency are competitive properties. When the roughness increases, the hydrophobicity increases, whereas the transparency decreases. Thus, precise control of the roughness (or feature size) is required to satisfy both properties [3:66-4:8, emphasis added].

Kitada otherwise discloses all of the features of claim 1, apart from the newly-claimed average surface roughness. The deposited coating of Kitada, insofar as it is made up of discrete nanostructures [Fig. 2], inherently possesses a surface roughness and, over a given dimension or dimensions, an average surface roughness. Consequently, Kitada teaches the general conditions of the claims. Based on the cited passages from Kitada above, it is conspicuously well known in the art that the surface roughness of the nanostructured coating affects the hydrophobic properties of that surface. In particular, “precise control of the roughness is required” by the artisan in the manufacture of nanostructured hydrophobic coatings. As the Court noted in Aller, with respect to routine experimentation: “Such experimentation is no more than the application of the expected skill of the chemical engineer and failure to perform such experiments would, in our opinion, show a want of the expected skill of the engineer.” In re Aller, 220 F.2d at 459. Consequently, surface roughness (and, by extension over a given dimension or dimensions, average surface roughness) is a variable which achieves a recognized result (i.e., control of hydrophobicity) and the determination of the optimum or workable ranges of said variable not only might be, but has been, characterized as routine experimentation. Finally, insofar as average surface roughness (Ra) is the average of how far each point on the surface deviates from the arithmetic mean height,1 and insofar as the largest structures (“strong structures”) deposited in Kitada are between 80 nm and 400 nm in height [9:45-47], it is the Primary Examiner’s position that Kitada’s coating of such structures can result in an average surface roughness within the claimed range of 30 nm to 500 nm such that one of ordinary skill in the art would have had a reasonable expectation of successfully optimizing the average surface roughness to within this claimed range by routine experimentation. Finally, there is nothing in the record clearly identifying objective evidence (e.g., criticality, unexpected results, etc.) related to the claimed average surface roughness that would weigh against a prima facie case for the optimization thereof. Any evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Further, Applicant has “the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.” Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). MPEP 716.02(b)(I-II).
With respect to claim 4, insofar as Kitada teaches all of the claimed composition and process limitations, it is the Primary Examiner’s position that the deposited film inherently possesses the same physical properties as claimed [MPEP § 2112.01].
With respect to claim 9, Kitada teaches an exemplary particle size of 150 nm [6:61].
With respect to claims 12 and 13, Kitada anticipates the limitations of these claims by disclosing the CCVC process (see above).
Claims 2, 5-8, 10, 11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada et al. (US 8,834,964 B2), as applied to claim 1 above, further in view of Bookbinder et al. (US 10,155,361 B2).
With respect to claim 2, Kitada teaches increasing the hydrophobicity of the applied nanoparticle surface via “a treatment using surface energy lowering chemical agents” [10:1-3]. Kitada does not specify that the treatment is the application of a coating material. Bookbinder teaches the production of a hydrophobic surface by applying a layer of nanoparticles to a substrate. The process further comprises applying a hydrophobic capping (i.e., a coating) layer to the nanoparticle layer [2:43-48 & 11:44-62]. It would have been obvious to one of ordinary skill in the art to modify the process of Kitada so as to apply to the nanoparticle coating, as the surface energy lowering chemical agent, a hydrophobic capping layer. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of achieving a surface having the desired hydrophobic properties.
With respect to claims 5-6, Kitada does not specify the composition of the nanoparticles. Bookbinder teaches that the nanoparticles recited in this claim are known hydrophobic-coating producing nanoparticles [9:28]. Consequently, it would have been obvious to one of ordinary skill in the art to utilize any one of these, motivated by the desire and expectation of successfully forming a hydrophobic coating. 
With respect to claim 7, Bookbinder specifically teaches, as the capping layer, a perfluoropolyether silane [14:25].
With respect to claim 8, Bookbinder does not specifically teach the deposition methods of the polyfluorethersilane. Nevertheless, it is the Primary Examiner’s position that the claimed processes are conventional in the art for the application of a fluorinated silane coating layer.
With respect to claim 10, Kitada teaches a contact angle greater than 120° [10:3].
With respect to claim 11, since Kitada in view of Bookbinder teaches all of the claimed composition and process limitations, it is the Primary Examiner’s position that the deposited film inherently possesses the same physical properties as claimed. MPEP 2112.01.
With respect to claim 15, thickness of the nanotextured surface is also a result-effective variable: it must be thick enough to provide the desired coverage while not being so thick as to detrimentally affect transparency [Kitada, 3:65-4:8]. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the thickness of the nanotextured surface by routine experimentation, absent evidence of criticality. MPEP 2144.05(II).
With respect to claims 16 & 17, Kitada specifically discloses the substrate temperature, as well as degree of softening (i.e., viscosity), as result-effective variables affecting the interaction of the particles with the substrate  [7:20-8:4]. Consequently, it would have been obvious to one of ordinary skill in the art to optimize these result-effective variables by routine experimentation, absent evidence of criticality. MPEP 2144.05(II).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada et al. (US 8,834,964 B2), as applied to claim 1, further in view of either Remington, Jr. (US 8,795,773 B2) or KR 20060112546 A.
With respect to claim 3, Kitada teaches the CCVC process which, as evidenced by Tikkanen, typically atomizes the precursor. Vaporization is not disclosed. Remington teaches that it is known in the art of combustion deposition of nanoparticle coatings to introduce precursors into the flame in either a liquid/nebulized (i.e., atomized) state or in a vapor state via a bubbler [8:31-36]. KR ‘546 teaches that, in a chemical vapor condensation process, like that of Kitada, a use of a vaporized precursor is known and even preferable because it allows for a wide range of choice in precursor composition and facilitates mass production of nanoparticles [1:11-12; 5:192-195; 6:207-211; 7:274-281]. Consequently, it would have been obvious to one of ordinary skill in the art to substitute one known means for introducing nanoparticle precursors into the combustion area (atomization) for another (vaporization), motivated by the expectation of successfully depositing the nanoparticle coating. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
1 September 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Average Roughness Basics. Webpage [online]. Michigan Metrology, LLC, 2022 [retrieved on 2022-08-31]. Retrieved from Internet: <https://michmet.com/average-roughness-basics/>.